      Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 1 of 27




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION

                                    )
BROOKE GEDRICK,                     )
                                    )
            Plaintiff,              )
                                    )                Civil Action No.:
      v.                            )
                                    )
DOCTORS HOSPITAL OF                 )                JURY TRIAL DEMANDED
AUGUSTA, LLC; GEORGIA EM-I          )
MEDICAL SERVICES, P.C. d/b/a        )
ENVISION PHYSICIAN SERVICES, LLC;)
and ACS PRIMARY CARE                )
PHYSICIANS–SOUTHEAST, P.C. d/b/a )
TEAMHEALTH,                         )
                                    )
            Defendants.             )
____________________________________)

               COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF

       Plaintiff Brooke Gedrick (hereinafter “Plaintiff” or “Dr. Gedrick”) submits the following

Complaint for Damages and Equitable Relief against Defendant Doctors Hospital of Augusta, LLC

(“the Hospital”), Defendant Georgia EM-I Medical Services, P.C. d/b/a Envision Physician

Services, LLC (“Envision”), and Defendant ACS Primary Care Physicians–Southeast, P.C. d/b/a

TeamHealth (“TeamHealth”) (collectively, “Defendants”), showing the Court as follows:

                                      INTRODUCTION

                                                1.

       In February 2016, Dr. Gedrick began working at Doctors Hospital of Augusta as the first

and only full-time female emergency medicine physician at the Hospital. While Dr. Gedrick

worked at the Hospital, other doctors, including Dr. Gedrick’s supervisor and the head nurse, made
       Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 2 of 27




gender-biased comments that Dr. Gedrick was too aggressive and intimidating. Dr. Gedrick was

not offered the respect, nor the compensation, equal to that of her male counterparts. Additionally,

Dr. Gedrick’s direct supervisor subjected her to sexual harassment. When she denied his advances,

she lost her full-time contract. Finally, after she complained that the loss of her contract resulted

from sex-based discrimination, she was terminated.

                                                  2.

       From October 2017 through the time of her termination in July 2019, including all times

relevant to this action, Dr. Gedrick and her direct supervisor, Dr. Thomas Zickgraf were each

jointly employed by the Hospital, Envision and/or TeamHealth.

                                                  3.

       Dr. Gedrick asserts claims for unlawful sex discrimination, retaliation, and a sexually

hostile work environment in violation of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq. against all Defendants. Additionally, Dr. Gedrick asserts a claim under the

Equal Pay Act of 1963, 29 U.S.C. §206 (d) against Defendant Envision. Plaintiff seeks back pay

and the lost economic benefits of her employment, compensatory damages, reasonable attorneys’

fees and costs of litigation, and all other relief this Court may deem just.

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

                                                  4.

       Dr. Gedrick timely filed a charge of discrimination with the Equal Employment

Opportunity Commission and received her notice of right to sue within the last ninety days. She

has complied with all other conditions precedent to the institution of this lawsuit.




                                                  2
       Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 3 of 27




                                JURISDICTION AND VENUE

                                                5.

       Dr. Gedrick’s constitutional claims present federal questions over which this Court has

jurisdiction pursuant to 28 U.S.C. § 1331 and § 1343(a).

                                                6.

       Venue is proper under 28 U.S.C. § 1391(b) and (c), as a substantial part of the events and

omissions giving rise to Plaintiff’s claims occurred in the Augusta Division of the United States

District Court for the Southern District of Georgia.

                                            PARTIES

                                                7.

       Dr. Gedrick is a female who resides in Columbia County, Georgia, which is in the Augusta

Division of the Southern District of Georgia.

                                                8.

       Dr. Gedrick was an “employee” of Defendants Doctors Hospital of Augusta, Envision, and

TeamHealth within the meaning of Title VII, 42 U.S.C. §2000e(f).

                                                9.

       Defendant Doctors Hospital of Augusta is subject to this Court’s jurisdiction. The Hospital

may be served by delivering a copy of the Complaint and summons to C T Corporation System at

289 S. Culver St, Lawrenceville, Georgia 30046-4805.




                                                 3
       Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 4 of 27




                                                10.

       Defendant Envision is subject to this Court’s jurisdiction. Envision may be served by

delivering a copy of the Complaint and summons to CSC of Cobb County, Inc. at 192 Anderson

Street SE, Ste. 125, Marietta, Georgia 30060.

                                                11.

       Defendant TeamHealth is subject to this Court’s jurisdiction. TeamHealth may be served

by delivering a copy of the Complaint and summons to Corporation Service Company at 40

Technology Parkway South, Ste. 300, Norcross, Georgia 30092.

                                                12.

       The Hospital, Envision, and TeamHealth were Dr. Gedrick’s “employer” as defined by

Title VII, 42 U.S.C. § 2000e(b).

                                   FACTUAL BACKGROUND

                                                13.

       Dr. Gedrick graduated from medical school in 2010 and completed her Emergency

Medicine Residency in 2014.

                                                14.

       In or around October 2017, the Hospital contracted with Envision to provide all emergency

physicians for the Hospital.

                                                15.

       Accordingly, in or about November 2017, Envision hired Dr. Gedrick as an emergency

room doctor to work at the Hospital.




                                                4
         Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 5 of 27




                                                 16.

         Notably, Dr. Gedrick was the only full-time female emergency medicine physician

Envision employed at the Hospital.

                                                 17.

         Dr. Gedrick was promoted to Assistant Medical Director of Envision’s emergency services

at the Hospital in January of 2018.

                                                 18.

         During her employment, Dr. Gedrick received accolades for her work, including from the

Chief Medical Officer of the Hospital, Dr. John Farr, who praised Dr. Gedrick for the “first-class”

care she provided a patient, and her nomination for Envision’s Emerging Leaders Program.

                                                 19.

         By July 2019, when TeamHealth took over the emergency physicians contract with the

Hospital, Dr. Gedrick had established herself as a qualified and respected doctor at the Hospital.

                                                 20.

         During her employment with Defendants, Dr. Gedrick experienced habitual instances of

gender discrimination and sexual harassment that poisoned her work environment, as detailed

below.

                           Dr. Gedrick’s Employment with the Hospital

                                                 21.

         The Hospital was a joint employer of Dr. Gedrick.

                                                 22.

         The Hospital supervised and controlled Dr. Gedrick’s activities, such as which patients she



                                                  5
      Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 6 of 27




could treat, and the manner in which she could treat them, in accordance with the Hospital’s rules,

policies and procedures.

                                               23.

       Dr. Gedrick was part of a core group of emergency medicine physicians at the Hospital

who cared for patients and served on various Hospital committees pertaining to emergency

medicine and patient care.

                                               24.

       Dr. Gedrick was required to comply with all Hospital rules, policies, and procedures.

                                               25.

       The Hospital invested in, owned, and provided the majority of the equipment that Dr.

Gedrick used in her day-to-day work, from hospital beds to scalpels and MRIs, and invested in,

owned, and maintained the hospital premises, including emergency room where Dr. Gedrick

practiced medicine.

                                               26.

       As an emergency physician, Dr. Gedrick performed one of the jobs most integral to the

Hospital’s operations.

                                               27.

       The Hospital had the right to fire or modify Dr. Gedrick’s employment conditions.

                             Dr. Gedrick’s Employment with Envision

                                               28.

       Envision was a joint employer of Dr. Gedrick.




                                                6
       Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 7 of 27




                                                 29.

       Envision directed and controlled Dr. Gedrick’s work as Associate Medical Director and as

an emergency physician.

                                                 30.

       In her position as Associate Medical Director, Envision imposed control over the manner

and means of Dr. Gedrick’s performance, from obligations involving departmental operations,

patient care activities, administrative functions, and even recruiting activity.

                                                 31.

       As an employee, Dr. Gedrick was expected to comply with Envision’s “Clinical Employee

Handbook,” detailing additional requirements for employees.

                                                 32.

       Envision also set Dr. Gedrick’s work schedule, determining the start time and duration of

all shifts, and required her to comply with certain licensing and qualifications requirements.

                                                 33.

       Dr. Gedrick’s work was directly supervised by Dr. Thomas Zickgraf, who Envision

employed during the relevant period. Upon information and belief, TeamHealth continues to

employ Dr. Zickgraf.

                                                 34.

       Dr. Gedrick’s contract length with Envision was yearly, with automatic renewal, and not

by the job.

                                                 35.

       Dr. Gedrick was paid monthly by Envision, not by the job.



                                                  7
        Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 8 of 27




                                                36.

        Envision provided Dr. Gedrick with 401k benefits and the option of healthcare benefits

and provided Dr. Gedrick medical malpractice insurance.

                                                37.

        Dr. Gedrick’s work as an emergency physician was integral to Envision’s business because

employing healthcare professionals to work at hospitals is Envision’s primary business.

                          Dr. Gedrick’s Employment with TeamHealth

                                                38.

        TeamHealth was a joint employer of Dr. Gedrick.

                                                39.

        TeamHealth directed and controlled Dr. Gedrick’s work as an emergency physician.

                                                40.

        TeamHealth set Dr. Gedrick’s work schedule, determining the start time and duration of

all shifts.

                                                41.

        Dr. Gedrick was required to comply with all rules and regulations included in all

agreements between TeamHealth and the Hospital.

                                                42.

        Dr. Gedrick was also required to participate in any third-party payor contracts that

TeamHealth contracted or affiliated with.

                                                43.

        Dr. Gedrick’s contract also mandated that she provide supervision of physicians’ assistants



                                                 8
       Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 9 of 27




and advanced registered nurse practitioners, if required by TeamHealth, and that she maintain

specific licensing and qualifications requirements and comply with company-wide Compliance

and Ethics programs.

                                               44.

       Dr. Gedrick’s direct supervisor, Dr. Thomas Zickgraf, contracted with TeamHealth.

                                               45.

       Dr. Gedrick was paid by TeamHealth monthly and not by the job; her contract with

TeamHealth was without an end date.

                                               46.

       TeamHealth provided Dr. Gedrick with medical malpractice insurance.

                                               47.

       Dr. Gedrick’s work as an emergency physician was integral to TeamHealth’s business

because employing healthcare professionals to work at hospitals is TeamHealth’s primary

business.

                       Dr. Gedrick is Paid Less Than Her Male Counterpart

                                               48.

       In November 2017, Dr. Gedrick requested from Envision a nighttime differential bonus,

typical for overnight doctors.

                                               49.

       In response, Dr. Gedrick’s direct supervisor, Dr. Tom Zickgraf—at the time, an Envision

employee, told her that “Envision doesn’t pay nocturnist differentials.”




                                                9
      Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 10 of 27




                                               50.

       After her self-advocacy, however, Envision agreed to a $10 per hour nocturnist

supplement, so that she was paid about $260 per hour.

                                               51.

       The nocturnist supplement that Envision paid Dr. Gedrick was lower than the typical

amount for an overnight doctor’s supplement.

                                               52.

       Later, in August 2018, Dr. Gedrick learned that a male doctor in her same position (Dr.

David Brosnahan) received a $35 per hour nighttime differential (compared to her $10 per hour)

for a total of about $285 per hour.

                                               53.

       Dr. Brosnahan had been hired in February 2018 and made $25 more per hour than Dr.

Gedrick for nearly eight months.

                                               54.

       Upon learning of this disparity in August 2018, Dr. Gedrick immediately complained to

Dr. Zickgraf, her supervisor, and asked for an explanation.

                                               55.

       Dr. Zickgraf explained that the reason for the difference in pay was because “women aren’t

good at negotiating.”




                                               10
      Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 11 of 27




                                              56.

       After Dr. Gedrick’s persistence, Envision eventually raised her pay to be equal to that of

Dr. Brosnahan. However, Envision refused to pay Dr. Gedrick in arrears for the seven to eight

months period that she was denied compensation commensurate with her similarly situated male

colleague.

                          Dr. Gedrick Is Subjected to Discrimination
                          and Sexual Harassment by Her Supervisor

                                              57.

       Dr. Thomas Zickgraf was jointly employed by the Hospital and Envision/TeamHealth.

                                              58.

       When Envision took over the emergency physicians contract with the Hospital in October

2017, it hired Dr. Zickgraf as Emergency Room Medical Director.

                                              59.

       Dr. Gedrick was promoted to Assistant Medical Director of Envision’s emergency services

in January 2018 and worked directly under D. Zickgraf’s supervision.

                                              60.

       Soon thereafter, Dr. Zickgraf began subjecting Dr. Gedrick to discriminatory sex-based

comments and sexual harassment.

                                              61.

       In addition to his sexist sentiment made to Dr. Gedrick that “women weren’t good at

negotiating,” Dr. Zickgraf made numerous other statements to Dr. Gedrick which reflected a

discriminatory animus toward female doctors and treated male doctors more favorably.




                                              11
      Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 12 of 27




                                                62.

       Dr. Zickgraf stated to Dr. Gedrick that a female doctor he had interviewed would not be

hired for the position because she had a reputation for being “difficult.”

                                                63.

       In contrast, Dr. Zickgraf regularly adopted a “let this one slide” attitude with respect to the

errors and misbehavior of male doctors.

                                                64.

       For example, Dr. Zickgraf knew that a male doctor engaged in domestic disputes with his

ex-wife and girlfriend during work hours, yet never disciplined the male doctor or addressed the

fact that his behavior created workplace disturbances.

                                                65.

       In addition, on multiple occasions, Dr. Zickgraf made sexually discriminatory comments

to or about Dr. Gedrick.

                                                66.

       In November 2018, Dr. Zickgraf instructed Dr. Gedrick to speak only when spoken to

during Hospital committee meetings and “sit there and look pretty.”

                                                67.

       However, Dr. Zickgraf did not undermine and disrespect his male subordinates as he did

Dr. Gedrick.




                                                 12
      Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 13 of 27




                                                68.

       In the early morning hours of February 21, 2019, Dr. Zickgraf subjected Dr. Gedrick to

sexual harassment by sending her a unwanted sexual video through Facebook Messenger.

                                                69.

       The video that Dr. Zickgraf sent to Dr. Gedrick shows a woman in a bathing suit

approaching a man in a sexual manner and asking, “Are you the manager?” The man replies, “I

could be,” and the woman pulls the man closer by tugging on his shirt. The woman engages in a

conversation of an implied sexual nature with the man, while tracing the man’s lips with her finger.

The woman then inserts her index finger in the man’s mouth as if to imitate oral sex.

                                                70.

       After sending the video, Dr. Zickgraf used an emoji to “waive” at Dr. Gedrick on Facebook

Messenger as an implied way of drawing her attention to the sexually explicit video of the woman

and her male “manager.”

                                                71.

       As Dr. Zickgraf was Dr. Gedrick’s manager, the overly sexual video made Dr. Gedrick

extremely uncomfortable since it was obvious that Dr. Zickgraf was seeking or implying his desire

for a sexual relationship with her.

                                                72.

       After she received Dr. Zickgraf’s sexually explicit message, Dr. Gedrick “blocked” Dr.

him on Facebook.




                                                13
      Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 14 of 27




                   Dr. Zickgraf Begins to Retaliate Against Dr. Gedrick After
                                She Rejects his Sexual Advances

                                                73.

       Soon thereafter, Dr. Zickgraf made comments to Dr. Gedrick which indicated his

awareness that she had rebuffed him on Facebook, and he began to retaliate against Dr. Gedrick

for refusing his sexual advances.

                                                74.

       A few weeks later, Dr. Gedrick learned that Dr. Zickgraf had begun organizing meetings

with physicians’ assistants and nurse practitioners that he deemed “Brooke Bash,” where he

provided a stage for individuals to discuss and criticize (or “bash”) Dr. Gedrick.

                                                75.

       Dr. Zickgraf organized no similar meetings to discuss male doctors, or doctors who had

not rejected his sexual advances.

                                                76.

       Dr. Zickgraf also began criticizing Dr. Gedrick more than ever before. For example, Dr.

Zickgraf informed Dr. Gedrick that her tone was “wrong” and that she was “too intimidating.”

                                                77.

       Dr. Zickgraf made no similar criticisms of male doctors or doctors who had not rejected

his sexual advances.




                                                14
      Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 15 of 27




                          Dr. Zickgraf Retaliates Against Dr. Gedrick
                             by Denying her a Full-time Contract

                                               78.

       In early 2019, the Emergency Room doctors learned that Envision would no longer provide

the Hospital’s emergency physician staff; instead, those services would be provided by

TeamHealth beginning in July 2019.

                                               79.

       During the first week of April 2019, Dr. Gedrick complained to Rita Offenburg, the

physician recruiter for TeamHealth, about Dr. Zickgraf’s harassment and discriminatory behavior.

                                               80.

       The following week, Dr. Gedrick was informed by TeamHealth that she would not be

offered a full-time contract to continue working at the Hospital through TeamHealth.

                                               81.

       Dr. Gedrick was informed by another doctor that TeamHealth’s decision not to offer her a

full-time contract was partly because the Head Nurse, Jodi Cunningham, did not want her there.

                                               82.

       In addition to not being offered a full-time contract by TeamHealth, the part-time contract

that Dr. Gedrick was offered was for day shift assignments rather than the night shift assignments

that Dr. Gedrick had worked for the for the entirety of her employment at the Hospital.

                                               83.

       When Dr. Gedrick approached Dr. Zickgraf to ask why she was being assigned to work

day shifts rather than night shifts, Dr. Zickgraf told her, “Me and Jodi [Cunningham] thought you’d

be less of a bitch if you worked during the day.”


                                                15
      Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 16 of 27




                             Dr. Gedrick is Wrongfully Terminated

                                                84.

       Dr. Gedrick was upset about being denied a full-time contract for discriminatory and

retaliatory reasons.

                                                85.

       In a Facebook group page for medical workers, another female commented that she was

being subjected to discrimination in the medical field based on her sex. In response, Dr. Gedrick

agreed and shared that she felt that she was being treated similarly.

                                                86.

       An unknown individual took a screen shot of Dr. Gedrick’s post reflecting her belief that

she was being subjected to sex-based workplace discrimination and sent it to Dr. Zickgraf.

                                                87.

       Shortly thereafter, in May 2019, Dr. Zickgraf pulled Dr. Gedrick aside and told her that he

knew about her Facebook post, and that she needed to “watch herself” regarding making comments

about being denied a full-time contract because of her sex.

                                                88.

       Dr. Zickgraf told her, “HCA [Healthcare] (the company which operates the Hospital) is a

huge corporation that runs hospitals all over the country, and you don’t want to fuck with them.”




                                                16
      Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 17 of 27




                                                89.

       In response, Dr. Gedrick engaged in protected activity by informing the head trauma

surgeon, various nurses, and other physicians, that she believed that the denial of her full-time

contract was the result of sex discrimination and retaliation.

                                                90.

       In July 2019, Dr. Zickgraf and an Envision Human Resources representative called Dr.

Gedrick to inform her that her contract with Envision was being terminated, effective immediately.

                                                91.

       Dr. Gedrick was further informed that her contract with TeamHealth was also being

terminated effective immediately, and the eleven shifts she was already scheduled to work with

TeamHealth would be reassigned.

                                                92.

       Dr. Gedrick was never given a warning, was never written up, and was never placed on

any performance improvement plan, as male doctors had been in the past.

                                                93.

       TeamHealth subsequently informed Dr. Gedrick that she was being terminated at the

“request of Hospital.”

                                                94.

       However, similarly situated men (such as David Brosnahan) were not denied full-time

contracts, even though numerous nurses complained about them.



                                                 17
      Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 18 of 27




                                                  95.

       Another similarly situated male, Troy Coon, who had previously separated from

employment with the Hospital, was hired by TeamHealth, despite past performance issues.

                                                  96.

       Indeed, yet another similarly situated male physician, who had been on probation and had

been required to take anger management classes, was offered a full-time contract with

TeamHealth.

                                        COUNT I
                  DISPARATE TREATMENT ON THE BASIS OF SEX
                             IN VIOLATION OF TITLE VII
                Against Defendant Doctors Hospital, Defendant Envision, and
                                  Defendant TeamHealth

                                                  97.

       Paragraph numbers 1 through 96 are incorporated herein by reference.

                                                  98.

       Dr. Gedrick is a member of a protected class in that she is female.

                                                  99.

       Dr. Gedrick was an “employee” of the Hospital, Envision, and TeamHealth as that term is

defined by Title VII, 42 U.S.C. § 2000e et seq.

                                              100.

       Defendant Hospital, Defendant Envision, and Defendant TeamHealth constitute a “joint

employer” of Plaintiff, as defined by Title VII, 42 U.S.C. § 2000e(b).




                                                  18
      Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 19 of 27




                                               101.

       Dr. Gedrick was subjected to disparate treatment on the basis of her sex, female, by Dr.

Thomas Zickgraf for which Defendant Hospital, Defendant Envision and Defendant TeamHealth

are each liable as Dr. Zickgraf’s joint employers.

                                               102.

       Defendant Hospital subjected Dr. Gedrick to disparate treatment when it, inter alia,

subjected her to a sexually hostile environment and discriminatory sex-based comments, as well

as holding her to different behavioral standards than her male counterparts, denying her a full-time

contract and terminating her employment because of her sex.

                                               103.

       Defendant Envision subjected Dr. Gedrick to disparate treatment when it, inter alia,

subjected her to disparate pay, a sexually hostile environment, discriminatory sex-based

comments, and denied her full-time contract, as well as held her to different behavioral standards

than her male counterparts, because of her sex.

                                               104.

       Defendant TeamHealth subjected Dr. Gedrick to disparate treatment when it, inter alia,

subjected her to discriminatory sex-based comments, held her to different behavioral standards

than her male counterparts, denied her a full-time contract, and terminated her employment

because of her sex.

                                               105.

       Defendants subjected Dr. Gedrick to disparate treatment because of her sex as compared

to her similarly situated male counterparts.



                                                  19
      Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 20 of 27




                                                 106.

        The above-pled actions of Defendants constitute sex discrimination in violation of Title

VII of the Civil Rights Act of 1964.

                                                 107.

        Dr. Gedrick’s sex was a motivating factor in Defendants’ decisions to take the above-pled

discriminatory actions, even if her sex was not the only factor that motivated that decision.

                                                 108.

        The actions of Defendants in subjecting Plaintiff to disparate treatment were willful,

deliberate, and intended to cause Dr. Gedrick harm, and/or were committed with reckless disregard

for the harm caused to Plaintiff and were in derogation of her federally protected rights.

                                                 109.

        As a direct and proximate result of the Defendants’ violations of Title VII, Plaintiff has

suffered damages, including emotional distress, inconvenience, loss of income and benefits,

humiliation, and other indignities.

                                                 110.

        As a result of the above-pled violations of Title VII, Plaintiff is entitled to recover lost

wages and economic benefits of her employment, compensatory damages for emotional distress,

front pay, and all other legal and equitable relief provided for by Title VII and all statutes providing

for relief for violations of Title VII.




                                                  20
      Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 21 of 27




                                        COUNT II
                     RETALIATION IN VIOLATION OF TITLE VII
                   Against Defendant Doctors Hospital, Defendant Envision,
                                 and Defendant TeamHealth

                                               111.

        Paragraph numbers 1 through 96 are incorporated herein by reference.

                                               112.

        Dr. Gedrick was an “employee” of the Hospital, Envision, and TeamHealth as that term is

defined by Title VII, 42 U.S.C. § 2000e et seq.

                                               113.

        Defendant Hospital, Defendant Envision, and Defendant ACS TeamHealth constitute a

“joint employer” of Plaintiff, as defined by Title VII, 42 U.S.C. § 2000e(b).

                                               114.

        Dr. Gedrick was subjected to retaliation by Dr. Thomas Zickgraf after she opposed

unlawful sex discrimination, for which Defendant Hospital, Defendant Envision and Defendant

TeamHealth are each liable as Dr. Zickgraf’s joint employers.

                                               115.

        During her employment with Defendants, Plaintiff engaged in statutorily protected activity

by, among other things, complaining of gender discrimination and sexual harassment in violation

of Title VII.

                                               116.

        Defendant Hospital subjected Plaintiff to numerous adverse actions including, inter alia,

subjecting her to discriminatory comments, organizing meetings to disparage her, holding her to

different behavioral standards than her male counterparts, denying her a full-time contract, and


                                                  21
      Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 22 of 27




terminating her employment, all of which altered the terms and conditions of her employment and

all of which would have dissuaded a reasonable worker from making or supporting a charge of

discrimination.

                                               117.

        Defendant Envision subjected Plaintiff to numerous adverse actions including, inter alia,

subjecting her to discriminatory comments, organizing meetings to disparage her, holding her to

different behavioral standards than her male counterparts, and denying her a full-time contract, all

of which altered the terms and conditions of her employment and all of which would have

dissuaded a reasonable worker from making or supporting a charge of discrimination.

                                               118.

        Defendant TeamHealth subjected Plaintiff to numerous adverse actions including, inter

alia, holding her to different behavioral standards than her male counterparts, denying her a full-

time contract, and terminating her employment, all of which altered the terms and conditions of

her employment and all of which would have dissuaded a reasonable worker from making or

supporting a charge of discrimination.

                                               119.

        Defendants lack any legitimate justification for subjecting Plaintiff to the adverse actions

complained of above, and/or any such purported legitimate justifications are mere pretext for

retaliation.

                                               120.

        The actions of Defendants in subjecting Plaintiff to the adverse actions complained of

above were willful, deliberate, and intended to cause Plaintiff harm, and/or were committed with



                                                22
      Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 23 of 27




reckless disregard for the harm caused to Plaintiff and were in derogation of her federally protected

rights.

                                                 121.

          As a direct and proximate result of Defendants’ violations of Title VII, Plaintiff has

suffered damages including emotional distress, inconvenience, loss of income and benefits,

humiliation, and other indignities.

                                                 122.

          As a result of the above-pled violations of Title VII, Plaintiff is entitled to recover lost

wages and economic benefits of her employment, compensatory damages for emotional distress,

as well as front pay, and other equitable relief, and all other legal and equitable relief provided for

by Title VII and all statutes providing for relief for violations of Title VII.

                                         COUNT III
                  Sexually Hostile Work Environment in Violation of Title VII
                 Against Defendant Doctors Hospital and Defendant Envision

                                                 123.

          Paragraph numbers 1 through 96 are incorporated herein by reference.

                                                 124.

          Dr. Gedrick was subjected to a sexually hostile work environment by Dr. Zickgraf, for

which Defendant Hospital and Defendant Envision are liable as Dr. Zickgraf’s joint employers.

                                                 125.

          As outlined above, Dr. Gedrick was subjected to severe and pervasive sexual advances Dr.

Zickgraf.




                                                  23
          Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 24 of 27




                                                 126.

           At all times relevant to this action, Defendant Hospital and Defendant Envision knew or

should have known of Dr. Zickgraf’s sexual harassment of Dr. Gedrick and the existence of a

sexually hostile work environment but failed to take remedial action to prevent or correct the

harassment or protect Dr. Gedrick.

                                                 127.

           At all relevant times, Dr. Zickgraf was acting in the course and scope of his employment

with the Hospital and Envision, making Defendant Hospital and Defendant Envision vicariously

liable for the actions of Dr. Zickgraf under a theory of respondeat superior.

                                                 128.

           Defendant Hospital and Defendant Envision willfully and wantonly disregarded Plaintiff’s

rights, and its discrimination against Dr. Gedrick was undertaken in bad faith.

                                                 129.

           As a result of Defendant Hospital and Defendant Envision’s unlawful actions, Dr. Gedrick

has suffered emotional distress, inconvenience, humiliation, and other indignities.

                                                 130.

           As a result of Defendant Hospital and Defendant Envision’s violations of Title VII, Ms.

Gedrick is entitled to recover any lost economic benefits of her employment, compensatory and

punitive damages, and reasonable attorneys’ fees and costs, as well as equitable and injunctive

relief.




                                                  24
      Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 25 of 27




                                       COUNT IV
                       Disparate Pay in Violation of the Equal Pay Act
                               Against Defendant Envision

                                                131.

       Paragraph numbers 1 through 96 are incorporated herein by reference.

                                                132.

       Plaintiff is female. David Brosnahan, a male doctor in her same position, received a higher

nighttime differential than Plaintiff, even though they performed the same job.

                                                133.

       Defendant Envision cannot demonstrate that the difference in the wages and other

compensation paid to Plaintiff and her comparator is justified on any permissible basis under the

Equal Pay Act, 29 U.S.C. § 206(d)(1)(i)-(iv).

                                                134.

       Defendant Envision compensated Plaintiff less than a male employee who performed the

same job because of her sex.

                                                135.

       Defendant Envision’s refusal to compensate Plaintiff in an amount equal to that which it

compensated her male comparator was willful.

                                                136.

       As a direct and proximate result of Defendant Envision’s violations of the Equal Pay Act,

Plaintiff has suffered economic damages, including lost wages and other economic benefits of

employment.




                                                25
      Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 26 of 27




                                                137.

       Plaintiff is entitled to all appropriate damages, remedies, and relief available under the EPA

for wage discrimination, including damages in the amount of the difference between the wages,

bonuses, benefits, or other compensation she earned, and which were earned by her male

comparator, as well as an additional equal amount as liquidated damages, and reasonable

attorneys’ fees and costs of litigation.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands a TRIAL BY JURY and that the following relief be

granted:

       A.      That this Court take jurisdiction of this matter;

       B.      That process be served;

       C.      A declaratory judgment that Defendants violated Title VII of the Civil Rights Act

       of 1964, as amended 42 U.S.C. § 2000e et seq.

       D.      A declaratory judgment that Defendant Envision violated the Equal Pay Act of

       1963, 29 U.S.C. §206 (d);

       E.      A permanent injunction prohibiting Defendants from engaging in unlawful

       employment practices in violation of Title VII and the Equal Pay Act;

       F.      That the Court award Plaintiff her full back pay and benefits, in an amount to be

       determined at the trial of this case;

       G.      Prejudgment interest and post-judgment interest;

       H.      Reinstatement to Plaintiff’s former position with Defendants at the same pay grade,

       or in the alternative, front pay to compensate Plaintiff for lost future wages, benefits, and



                                                 26
Case 1:21-cv-00051-JRH-BKE Document 1 Filed 03/10/21 Page 27 of 27




 pension;

 I.     Compensatory damages in an amount to be determined by the enlightened

 conscience of the jury, for Plaintiff’s emotional distress, suffering, inconvenience, mental

 anguish, loss of enjoyment of life, and special damages;

 J.     Punitive damages;

 K.     Attorneys’ fees and costs;

 L.     That the Court grant Plaintiff the right to have a trial by jury on all issues triable to a

 jury; and

 M.     All other and further relief as this Court deems just and proper.



        Respectfully submitted this 10th day of March, 2021.

                                                 BUCKLEY BEAL, LLP

                                                 /s/ Rachel Berlin Benjamin
                                                 Rachel Berlin Benjamin
                                                 Georgia Bar No. 707419
                                                 rberlin@buckleybeal.com
                                                 Ashley Wilson Clark
                                                 Georgia Bar No. 771512
                                                 awilsonclark@buckleybeal.com
                                                 Alessandra T. Palazzolo
                                                 Georgia Bar No. 485399
                                                 apalazzolo@buckleybeal.com
                                                 600 Peachtree Street NE
                                                 Suite 3900
                                                 Atlanta, GA 30308
                                                 Telephone: (404) 781-1100
                                                 Facsimile: (404) 781-1101

                                                 Counsel for Plaintiff




                                           27
